                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



FRANKIE J. OWEN,

       Plaintiff,

v.                                                                       No. 19-cv-1222 KG/SMV

CURRY COUNTY DETENTION CENTER,

       Defendant.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se handwritten letter filed by Plaintiff

Frankie J. Owen on December 30, 2019. [Doc. 1]. The Court determines that the filing is deficient

because it is not in proper form, it has not been signed under penalty of perjury by Plaintiff, and

Plaintiff has neither paid the $400 filing fee nor been granted leave to proceed without paying the

filing fee. Plaintiff must cure these deficiencies within 30 days if he wishes to pursue his claims.

       Plaintiff’s filing consists of a two-page letter alleging “[e]xtremely terrible and hazardous

living conditions in Delta Pod.” [Doc. 1] at 1. Plaintiff’s filing appears to assert prison-conditions

civil rights claims under 42 U.S.C. § 1983. [Doc. 1] at 1. A civil rights complaint under § 1983

is the exclusive vehicle for vindication of substantive rights under the Constitution. See Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (claims

against state actors must be brought under § 1983). The filing is not in proper form to assert civil

rights claims and is not signed under penalty of perjury as required by Fed. R. Civ. P. 11(a).

       In addition, under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the

federal filing fee from the Plaintiff unless it authorizes Plaintiff to proceed without prepayment of
the fee. Plaintiff has not paid the $400 filing fee or submitted an application to proceed under

§ 1915.

          Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within 30 days of entry of this Order. Plaintiff must include the civil action number

19-cv-1222 KG/SMV on all papers he files in this proceeding. If Plaintiff fails to cure the

deficiencies within 30 days, the Court may dismiss this proceeding without further notice.

          IT IS ORDERED that, no later than February 3, 2020, Plaintiff Frankie J. Owen cure

the deficiencies by (1) paying the $400 filing fee or submitting an Application to Proceed in the

District Court Without Prepaying Fees and Costs (Long Form) and (2) filing a prisoner civil rights

complaint in proper form.

          IT IS FURTHER ORDERED that the Clerk of the Court mail to Plaintiff, together with

a copy of this order, (1) two copies of an Application to Proceed in the District Court without

Prepaying Fees and Costs under 28 U.S.C. § 1915 (Long Form), with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.

          IT IS SO ORDERED.



                                                                ______________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge




                                                   2
